DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s remarks dated 5/23/2022 are acknowledged. 

Claim 1 is amended. Claims 13-14, and 16-21 are canceled.

Currently, claims 1-12, and 15 are pending.

Currently, claim are under examination.


Information Disclosure Statement
	Applicant’s IDS submitted 11/19/2021 and IDS submitted 5/23/2022 are acknowledged, and have been considered. Signed copies are attached hereto.

Rejections Withdrawn
Rejection of claims 1-13, 15-16, 18, and 20-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Grosset (WO 2017/005771 A1, published 1/12/2017) further in view of Ohtomo (US 2015/0285806 A1, published 10/8/2015), Green (Hosp Pharm. 2016;51(10):810-814., published November 2016) and Nakano (US 7,919,086 B2, Date of Patent - 4/5/2011), further evidenced by Schiff (US 2019/0309071 A1, published 10/10/2019).
	The statement “Grosset does not teach that the PD-1 axis binding antagonist is an anti PD-L1 antibody, Atezolizumab” on page 14 of the 11/23/2021 office action was added by an inadvertent mistake. As clearly stated in the last paragraph of page 13 of the office action dated 11/23/2021, Examiner indicated Grosset does teach the drug targeting PD-1 or PD-L1 is Atezolizumab and has further provided citations as well.
Response to Arguments
	Applicant’s arguments have been considered, but are not found to be persuasive. Grosset discloses the use of glypican-3-targeting miRNAs for treating liver cancer, in combination with immunotherapeutic drugs targeting PD-1 or PD-L1 such as for example pembrolizumab, nivolumab, atezolizumab (Claim 1, 4, and 6; Page 2, line 25). 
	Grosset further teaches in a preferred embodiment, the immunotherapeutic drug is a drug targeting PD-1 or PD-L1, wherein the PD-1/PD-L1 agent is preferably selected from the group consisting of Nivolumab (Opdivo, Bristol-Myers Squibb), Pembrolizumab (Keytruda, MK-3475, Merck), Pidilizumab (CT-011, Cure Tech), BMS 936559 (Bristol Myers Squibb), atezolizumab or MPDL3280A (Roche)(Page 2, line 25; page 17, line 15).
	Thus, Grosset alone teaches a method of treating cancer administering a combination of a GPC3 targeting agent and Atezolizumab.
	Examiner relies on Ohtomo, which, discloses a method of treating HCC patients by administering a fixed maintenance dose of 1600 mg of codrituzumab, a GPC3 targeting antibody, every other week after administration of two loading doses at a 1-week interval (Example 7). It would have been obvious to one of ordinary skill in the arts to use codrituzumab, a GPC3 targeting agent known to treat liver cancer and the dosage of 1600 mg, as taught by Ohtomo. 
	Examiner further relies upon Green which discloses a therapeutic regimen of atezolizumab wherein atezolizumab is administered intravenously every 3 weeks, at a fixed dose of 1200 mg, to treat cancers.
	Thus, the collective disclosure of Grosset, Ohtono, and Green teach a method of treating liver cancer that comprises administering Codrituzumab and an effective amount of Atezolizumab.
	While the references do not specifically teach the last administration of the GPC3 targeting agent within the loading period is separated in time from the first administration of the PD-1 axis binding antagonist or the GPC3 targeting agent within the maintenance period by 2 to 4 days and do not teach administration of approximately 1,600 mg/body of the GPC3 targeting agent once per week for 3 weeks, as Ohtomo teaches a fixed maintenance dose of 1600 mg of GC33 was administered every other week after administration of two loading doses at a 1-week interval (Example 7), it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes regarding the PD1 axis binding antagonist and GPC3 targeting agent.  One of ordinary skill in the art would find it obvious because the administration of compounds can often precede or follow the administration of another compound, as part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success. It would have been obvious to optimize the timing of the administration of the first maintenance dose (1st maintenance dose would be equivalent to the 3rd dose administered in total), to be between 2 to 4 days after the administration of the first two weekly loading doses and to optimizing the frequency of administration of 1600 mg of GC33 every other week to every week. 
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
	Applicant argues that Grosset does not provide any evidence that the disclosed miRNAs can be administered to a subject in vivo, or that such administration would be effective in treating liver cancer. However, Grosset clearly provides evidence that their disclosed miRNAs regulate GPC3 expression in HCC cells and are potent tumor suppressors (pages 26-32), and thus one would have a reasonable expectation of success that their GPC3 targeting miRNAs would be effective in vivo. 
	Applicant argues that Grosset does not support “a GPC3 targeting agent in combination with a PD1 axis binding agent”. However, as discussed above, Grosset clearly teaches a preferred embodiment of a GPC3 targeting agent and atezolizumab to treat liver cancer (Page 2, line 25; page 17, line 15).
	Applicant argues that Ohtomo does not teach or suggest a method of treating cancer such as liver cancer, that involves administering a GPC-3 targeting antibody and an anti-PD-L1 antibody, much less a method wherein an effective amount of Codrituzumab is administered in a loading period followed by the administration of an effective amount of Atezolizumab in a maintenance period. However, as discussed above, Grosset clearly teaches a preferred embodiment of a GPC3 targeting agent and atezolizumab to treat liver cancer. Administering Codrituzumab in a loading period followed by the administration of an effective amount of Atezolizumab in a maintenance period is routine optimization as also discussed above.
	Applicant argues that Green does not disclose or suggest that PD-L1 is expressed in liver cancer or that an anti-PD-L1 antibody is or would be effective in treating liver cancer. However, as discussed above, Grosset clearly teaches a preferred embodiment of a GPC3 targeting agent and atezolizumab to treat liver cancer.
	Thus, Grosset, further in view of Ohotomo, Green, and Nakano, further evidenced by Schiff, when considered in combination, renders the claimed methods obvious, with a reasonable expectation of success, and the rejection is maintained.
	
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643

/HONG SANG/Primary Examiner, Art Unit 1643